Title: To Benjamin Franklin from George Scott, 23 September 1780
From: Scott, George
To: Franklin, Benjamin


Honourable Sir
Naples the 23d Sepr. 1780
I confirm the contents of my two letters which I had the pleasure to write you from hence on the 13th. & 17th. May last, to which I hope you paid the necessary attention. By the last post I received a letter from our very worthy friend Dr. P——who desires me, in case I shall return thro’ Paris, to communicate to you certain events respecting his parting from Ld. Shelburne, & his present sittuation; but as I think of going home by Sea, I shall not have the pleasure to pay my personal respects to you, & therefore, I have resolved to send you an exact copy of his letter here enclosed. I have engaged a passage in a Dutch Ship for Leghorn, & the Captain says he will sail tomorrow. I am with a lively esteem Honbl. Sir Your very Obedt Servt
Geo: Scott

I have been rather disappointed in not having the pleasure of a few Lines from you to meet me here, however a line or two addres[sed: torn] Crommelins in Amst[erdam: torn]

 
Addressed: The Honourable / Benjn. Franklin Esqr. / Passy
Notation: George Scott. Naples Sept 23. 1780
